DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 16 and 17, “the guide” is ambiguous since claims 1 and 15, from which claim 16 depends, each disclose a different guide (i.e., the cut guide of claim 1 and the guide of the cleaning system of claims 15-18). It is recommended that the guide of the cleaning system set forth in claims 15-18 be referred to as a “cleaning guide” or the like.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayton et al. (“Dayton”; 2017/0014143).
Regarding claim 1, Dayton discloses a guide system (Fig. 2), comprising: a cut guide 250; and an alignment guide 260 for engagement with the cut guide.
	Regarding claim 2, the cut guide 250 comprises: a base portion (Fig. A, below; 350 and trapezoid portion above dashed line) having a top surface and an extension member (Fig. A, below; the downwardly protruding rectangular portion below the dashed line) extending integrally away from the bottom surface of the base portion; and
	at least one arm 300 extending away from one end of the base portion (id.).

    PNG
    media_image1.png
    554
    621
    media_image1.png
    Greyscale

Fig. A	

Regarding claim 3, the base portion (Fig. A, supra) comprises: at least one slot, e.g., the space between surfaces 130A and 130B (Fig. A, supra; para. 0026), positioned between a first side and a second side of the base portion (id.).
	Regarding claim 4, the slot (Fig. A, supra) extends from the top surface of the base portion (id.) through the bottom surface of the base portion and through the extension member (id.).

	Regarding claim 6, a first arm 300 extends away from a first end of the base portion (Fig. A, supra); and 
a second arm 400 extends away from a second end of the base portion (Fig. A, supra).
	Regarding claim 7, the first arm 300 comprises: a body with a first end coupled to a first end of the base portion (Fig. A, supra) and an opposite second end (the free end on the left); and at least one hole 310 positioned near the second end of the first arm 300.
	Regarding claim 8, the at least one hole of the first arm 300 comprises:
a first outer hole 310 (Fig. A, supra) positioned near the second end of the body; and
a second outer hole 310 (id.; same number is used in the figure to denote multiple holes) positioned near the second end of the body, wherein the second hole is spaced apart from the first hole (id.), and wherein the first hole and the second hole are angled with respect to each other and the angle is selected from a converging angle or a diverging angle (para. 0023).
Regarding claim 9, the second arm 400 comprises
a body with a first end coupled to a second end of the base portion (Fig. A, supra) and an opposite second end (the free end on the right).
	Regarding claim 10, the second arm 400 further comprises:
at least one hole 410 (Fig. A, supra) positioned near the second end of the second arm 400.

a third hole 410 positioned near the second end of the body (id.); and
a fourth hole 410 (same number is used in the figure to denote multiple holes) positioned near the second end of the body (id.), wherein the fourth hole is spaced apart from the third hole (id.), and wherein the third hole and the fourth hole are angled with respect to each other and the angle is selected from a converging angle or a diverging angle (id. and para. 0031).
Regarding claim 12, the alignment guide comprises:
a shaft portion 260 (Fig. A, supra); and
an extension portion 360 (id.) integrally coupled to and extending away from the shaft portion.
	Regarding claim 13, the alignment guide further comprises:
a coupling portion (Fig. A, supra) positioned between the shaft portion 260 and the extension portion 360 (id.), wherein the coupling portion is tapered from the shaft portion to the extension portion (id.).
Regarding claim 14, the shaft portion 260 comprises:
a first side with at least one recess (Fig. A, supra); and
a second side with at least one recess (id.).
Regarding claim 19, at least one wire or pin 270 (Fig. 6) for engaging the cut guide 250 is disclosed.
Regarding claim 20, using the guide system comprises: 
obtaining a cut guide 250 (Fig. 2), wherein the cut guide comprises: 

an extension member (Fig. A, supra) extending away from the bottom surface of the base portion; and 
at least one arm 300 extending away from at least one end of the base portion (Fig. A, supra); 
making an incision to expose a joint with a first bone 210 and a second bone 220 (Fig. 5 and para. 0032); 
inserting an alignment guide 260 into a joint space (para. 0029); 
coupling the cut guide 250 to the alignment guide 260 (para. 0029); 
inserting at least one wire 270 (Fig. 6) through at least one hole 310 (Fig. 2) in the cut guide 250 and into at least one of the first bone 210 and the second bone 220 (Fig. 6);
checking the alignment of the cut guide (para. 0032);
removing the alignment guide 260 from the cut guide 250 (paras. 0029 and 0032);
inserting a cutting instrument (a saw; para. 0026) through a slot (Fig. A, supra) between surfaces 130 and 130B in the cut guide 250 to remove at least a portion of the first bone 210 or the second bone 220 (para. 0032);
removing the at least one wire 270 (Fig. 6) from the at least one of the first bone 210 and the second bone 220 and the cut guide 250; and
aligning the joint for fixation (Fig. 13; showing the joint aligned and fixed following the procedure).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. (“Dayton”; 2017/0014143) in view of (Grieshaber; 4,704,760).
Regarding claim 15, Dayton discloses the claimed invention including a cutting instrument (a saw; para. 0026) but does not explicitly disclose a cleaning system comprising: 

Grieshaber discloses a cleaning system (Fig. 3) comprising:
a guide 110 with a first end (near side) and an opposite second end (far side). The cleaning system provides a simple and inexpensive device that efficiently and effectively removes particles of tissue, blood and the like from surgical blades (col. 1, lines 63-66 and col. 2, lines 24-26). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the guide system and saw of Dayton with a cleaning system comprising a guide with a first end and a second end, in view of Grieshaber, to provide a simple and inexpensive device that efficiently and effectively removes particles of tissue, blood and the like from the saw and facilitates the surgical procedure.
Regarding claim 16, the guide 110 of Grieshaber (Fig. 3) comprises: 
a recess 116 inset into a top surface 115c of the guide; and an opening extending through the recess from the top surface to a bottom surface 113 of the guide (Fig. 3).
	Regarding claim 17, the cutting instrument B is received through the opening of the guide (cf. Fig. 1). Therefore, the saw of Dayton would be received through the opening.
	Regarding claim 18, the saw of Dayton (para. 0026) comprises: a shaft (the body of the saw) having a proximal end and a distal end (the ends of the body of the saw); and a cutting portion (the teeth of the saw) integrally coupled to and extending away from the shaft, including the proximal end of the shaft.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773